                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re.                                            Case No. 20-cv-09433-SI
                                   8     ANTHONY RODRIGUEZ,
                                                                                           JUDGMENT
                                   9                    Plaintiff.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice because plaintiff failed to file a pleading showing

                                  14   the court has subject matter jurisdiction.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: April 28, 2021

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
